Citation Nr: 0213216	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  94-34 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a lung condition due to 
exposure to herbicide.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to March 
1973, to include service in Vietnam from October 1971 to May 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

In an August 1997 decision, the Board denied the veteran 
entitlement to service connection for a lung disability, both 
on a direct basis and as a residual of exposure to an 
herbicide, to include Agent Orange.  The veteran appealed the 
Board's decision to the United States Court of Veterans 
Appeals (currently the United States Court of Appeals for 
Veterans Claims, hereinafter, Court).  

In a July 1999 Memorandum Decision, the Court affirmed the 
Board's decision denying service connection for a lung 
condition on a direct basis as not being well grounded, and 
vacated and remanded that portion of the Board's decision 
denying service connection for a lung condition for service 
connection based on exposure to an herbicide, also as not 
being well grounded, for readjudication.  

REMAND

After the Board's decision in this case, Congress enacted the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  That act codified 
certain notice and duty-to-assist requirements and eliminated 
the well-grounded claim requirement.  On February 22, 2001, 
the Court issued Holliday v. Principi, 14 Vet. App. 280 
(2001).  In Holliday, the Court held that "all provisions of 
the VCAA are potentially applicable to claims pending on the 
date of the VCAA's enactment." Id. at 286.  In a July 1999 
Memorandum Decision, the Court vacated that portion of the 
Board's August 1997 decision denying service connection for a 
lung condition, secondary to exposure to Agent Orange, on the 
basis that the secondary claim was not well grounded.  

On April 24, 2002, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) issued Dyment v. Principi, 
No. 00-7075, 2002 U.S. App. LEXIS 7606 (Fed. Cir. April 24, 
2002).  In Dyment, the Federal Circuit held that only section 
4 of the VCAA, which eliminated the well-grounded claim 
requirement, is to be considered retroactive to claims 
pending at the time of the VCAA's enactment.  Id. at *19-20.  
Therefore, the notice and duty-to-assist provisions of the 
VCAA are applicable only to claims still under consideration 
by VA at the time of the VCAA's enactment and to claims filed 
after the VCAA's enactment.  The Board decision was issued in 
the present case in August 1997, over three years prior to 
the VCAA's enactment.  Therefore, only section 4 of the VCAA 
is applicable to the veteran's claim.  Given that VA found 
the veteran's secondary claim on the issue of entitlement to 
service connection for a lung condition due to exposure to 
Agent Orange was not well grounded, his case was remanded for 
readjudication.  

Even though only section 4 of the VCAA is applicable to the 
veteran's claim of secondary service connection for a lung 
condition, the Board notes that the May 1994, September 1996 
and February 2001 correspondence addressed to the veteran, 
describing evidence the veteran needed to provide, and a 
September 1994 Statement of the Case and May 2002 
Supplemental Statement of the Case, provided to both the 
veteran and his representative, provided notice to the 
veteran of what the evidence of record revealed.  
Additionally, these documents provided notice why this 
evidence was insufficient to award the benefit sought.  Thus, 
the veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Fed App. 183 (2002).  

The Court, in its July 1999 Memorandum Decision, noted that 
the Board had denied the veteran's claim for direct service 
connection for his lung condition based on an absence in the 
record of both an in-service lung injury or disease, and 
competent medical testimony relating his current condition to 
service.  In its decision, the Court affirmed that portion of 
the Board's decision.  The Court went on to note that the 
veteran's claim for service connection for a lung condition 
as secondary to exposure to Agent Orange was not well 
grounded.  The Court did not find error with the Board's 
holding that, because there is no evidence that the veteran 
suffers from one of the conditions specified in 38 C.F.R. 
§ 3.309(e), he may not be presumptively service connected for 
his lung condition.  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307.  However, the Court further noted that service 
connection would be warranted if medical evidence established 
that some other lung disability, one  which was not listed in 
the regulations, resulted from the veteran's exposure to 
Agent Orange.  

In a June 2000 decision, the Board found that the veteran's 
claim for service connection for a lung disability, secondary 
to Agent Orange exposure, was well grounded and, to that 
extent, granted his appeal, and remanded the issue to the RO 
for further development and readjudication.  

In the veteran's case, he had submitted an office visit note, 
dated February 13, 1996, from his private treating physician, 
T. Hays, M.D., which relates that the veteran presented a 
complicated case; that he has evidence of dramatic pulmonary 
granulomatous changes in both lung fields; and that the 
dramatic pulmonary granulomatous changes in both lung fields 
are the result of inhaling exfoliant during the veteran's 
Vietnam military experience.  

In the remand portion of the Board's June 2000 decision, 
specific directives were given, most of which were 
successfully accomplished, to the extent possible, by the RO.  
However, the results of the requested VA medical examination, 
while quite thorough, still did not provide answers to 
critical questions needed by the Board to decide the issue of 
whether the veteran currently has a lung condition (not 
necessarily one of those listed in the regulations, see 
38 C.F.R. § 3.309 (2001)) and, if so, whether that condition 
is at least as likely as not related to the veteran's 
inhalation of exfoliant, to include Agent Orange, while he 
was on active duty in Vietnam.  The Board also needs the VA 
physician to comment on and offer opinion concerning Dr. 
Hays's February 13, 1996, medical opinion that the veteran's 
dramatic pulmonary granulomatous changes in both lung fields 
are the result of the veteran's inhalation of exfoliant's in 
Vietnam.  

The Court has mandated that a remand by the Board confers on 
the veteran, as a matter of law, the right to compliance with 
the remand instructions, and imposes upon VA a concomitant 
duty to ensure compliance with the terms of the remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
further indicated that, if the Board proceeds with final 
disposition of an appeal without full compliance of the 
remand, the Board, itself, errs in failing to ensure 
compliance.  Id.  

Accordingly, this case is REMANDED for the following:  

1.  The RO is to ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA or private, who 
have evaluated or treated him for a lung 
condition subsequent to January 2001.  
Following receipt of any requested 
releases from the veteran, the RO should 
request copies of all indicated records 
which have not been previously obtained 
or determined to be unavailable.  If any 
requested records are unavailable, that 
fact is to be noted in the claims file.  

2.  The RO is to return the entire claim 
file and a copy of this remand to the VA 
physician who examined the veteran in 
August 2001 for review of the case.  If 
that examining physician is unavailable, 
a VA physician familiar with lung/cancer 
disabilities should review the claims 
file, in its entirety, along with a copy 
of this remand.  The reviewing physician 
is requested to offer opinions as to:  a) 
the definitive diagnosis of any currently 
noted lung condition, to include cancer 
or granulomatous changes, and, if no lung 
condition is diagnosed, that fact is to 
be noted;  b) if a lung condition is 
diagnosed, an opinion is needed as to 
whether it is at least as likely as not 
that the diagnosed lung condition is 
related to the veteran's inhalation of 
exfoliant, such as Agent Orange or other 
herbicide, while he was on active service 
in Vietnam; and  c) the reviewing 
physician is to comment on Dr. Hays's 
February 13, 1996, opinion that the 
veteran's dramatic pulmonary 
granulomatous changes in both lung fields 
are the result of the veteran's 
inhalation of exfoliants in Vietnam.  If 
the reviewing physician finds a need to 
have the veteran re-examined in order to 
present complete rationale for each 
opinion expressed and conclusion reached, 
the veteran is to be scheduled for VA 
examination for evaluation of his lungs.  
All appropriate tests and studies should 
be done, to include x-rays, and all 
clinical findings should be reported in 
detail in a typewritten report, to 
include a notation that the veteran's 
complete claims file has been reviewed.  

The reviewing/examining physician's 
attention is directed to the medical 
history reflected in the claims file, to 
include the veteran's service medical 
records, a May 1983 private X-ray report 
by Dr. Rubenstein of an 8-millimeter 
"coin" lesion in the first anterior 
interspace on the left; a September 1993 
VA examination x-ray report, which 
describes a large granuloma of the left 
upper lobe, with smaller scattered 
granulomas over both lung fields; a June 
1994 VA examination report, to include an 
x-ray finding of an 8-millimeter nodule 
in the left upper lung, and diagnosis of 
granuloma in the left upper lung; an 
October 1994 VA examination report, which 
diagnosed chronic obstructive pulmonary 
disease, with a healed granuloma of the 
left upper lung field; the July 1996 VA 
examination report, in which chest x-ray 
findings were again reviewed; the 
February 1996 opinion offered by Dr. 
Hays, which related current dramatic 
pulmonary granulomatous changes in both 
lung fields to in-service inhalation of 
exfoliant during service in Vietnam; and 
the veteran's August 2001 VA examination 
report.  

3.  To help avoid a future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall, 11 Vet. App. at 
271.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2002) are fully complied with and 
satisfied, to include obtaining a current 
financial statement from the veteran, if 
appropriate.  See also 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at 38 
C.F.R. § 3.102, 3.156(a), 3.159, 
3.326(a)).  

5.  After completion of the foregoing, and 
any other development deemed warranted by 
the record, the RO should readjudicate the 
veteran's claim on appeal, namely, service 
connection for a lung condition (not 
necessarily one contained in 38 C.F.R. 
§ 3.309) secondarily due to exposure to an 
herbicide, including Agent Orange, in 
light of all pertinent legal authority, 
and provide adequate reasons and bases for 
its determination.  

6.  If the benefit sought remains denied, 
the veteran and his representative are to 
be provided a Supplemental Statement of 
the Case, which must contain all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue on appeal.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


